
	
		II
		110th CONGRESS
		1st Session
		S. 1879
		IN THE SENATE OF THE UNITED STATES
		
			July 26, 2007
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend titles 10 and 37, United States Code, to reduce
		  the minimum age of retirement for years of non-regular service for reserves who
		  serve on active duty in Iraq and Afghanistan, to increase the amount of
		  educational assistance for members of the Selected Reserve, and to provide
		  certain other benefits relating to service in the reserve components of the
		  Armed Forces, and for other purposes.
	
	
		1.Increase in amount of
			 educational assistance for members of the Selected Reserve
			(a)Increase in
			 amountSection 16131(b)(1) of title 10, United States Code, is
			 amended—
				(1)in subparagraph
			 (A), by striking $251 and inserting $600;
				(2)in subparagraph
			 (B), by striking $188 and inserting $450;
			 and
				(3)in subparagraph
			 (C), by striking $125 and inserting $300.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the date of the enactment of this Act, and shall apply with respect to payments
			 of educational assistance allowances under chapter 1606 of title 10, United
			 States Code, made for months beginning on or after that date.
			2.Reduction if
			 retirement age for years of service in the Armed Forces by certain members of
			 the National Guard and Reserve who serve on active duty after September 11,
			 2001
			(a)In
			 generalSection 12731 of
			 title 10, United States Code, is amended—
				(1)in subsection (a), by striking paragraph
			 (1) and inserting the following:
					
						(1)has attained the
				eligibility age applicable under subsection (f) to that
				person;
						;
				and
				(2)by adding at the
			 end the following new subsection:
					
						(f)(1)Subject to paragraph
				(2) the eligibility age for purposes of subsection (a)(1) is 60 years of
				age.
							(2)(A)In the case of a person
				who as a reserve of the armed forces serves on active duty in Iraq or
				Afghanistan after September 11, 2001, the eligibility age for purposes of
				subsection (a)(1) shall be reduced below 60 years of age by six months for each
				aggregate of 90 days on which such person so serves after such date, subject to
				subparagraph (B). A day of service may be included in only one aggregate of 90
				days for purposes of this subparagraph.
								(B)The eligibility age for purposes of
				subsection (a)(1) may not be reduced below 50 years of age for any person under
				subparagraph
				(A).
								.
				(b)Administration
			 of related provisions of law or policyWith respect to any
			 provision of law, or of any policy, regulation, or directive of the executive
			 branch, that refers to a member or former member of the uniformed services as
			 being eligible for, or entitled to, retired pay under chapter 1223 of title 10,
			 United States Code, but for the fact that the member or former member is under
			 60 years of age, such provision shall be carried out with respect to that
			 member or former member by substituting for the reference to being 60 years of
			 age a reference to having attained the eligibility age applicable under
			 subsection (f) of section 12731 of title 10, United States Code (as added by
			 subsection (a)), to such member or former member for qualification for such
			 retired pay under subsection (a) of that section.
			(c)Effective date
			 and applicabilityThe amendment made by subsection (a) shall take
			 effect as of September 11, 2001, and shall apply with respect to applications
			 for retired pay that are submitted under section 12731(a) of title 10, United
			 States Code, on or after the date of the enactment of this Act.
			3.Location of
			 treatment of certain Reserves requiring treatment for wounds or injuries
			 incurred on active duty
			(a)Location of
			 treatment
				(1)In
			 generalIf a member of a reserve component of the Armed Forces
			 requires treatment for more than 30 days for a wound or injury incurred on
			 active duty in the Armed Forces, the Secretary of the military department
			 concerned shall transfer such member to a military medical treatment facility,
			 medical facility of the Department of Veterans Affairs, or private medical
			 facility appropriate for the treatment of such wound or injury that is located
			 not more than 30 miles from a location elected by such member for such purpose
			 from among the locations as follows:
					(A)The hometown of
			 such member.
					(B)The permanent
			 duty station of such member.
					(2)Transfers to va
			 facilities(A)Any transfer under
			 paragraph (1) to a medical facility of the Department of Veterans Affairs shall
			 be made on a space-available basis at such medical facility.
					(B)Transfers under paragraph (1) to
			 medical facilities of the Department of Veterans Affairs shall be made in
			 accordance with the terms of a memorandum of agreement entered into by the
			 Secretary of Defense and the Secretary of Veterans Affairs for purposes of this
			 section.
					(3)Transfers to
			 private facilitiesAny transfer under paragraph (1) to a private
			 medical facility shall be made with the consent of such medical
			 facility.
				(4)Cost of
			 treatmentAll costs of treatment of a member transferred under
			 paragraph (1) to a medical facility of the Department of Veterans Affairs or
			 private medical facility for the wound or injury for which so transferred shall
			 be borne by the Secretary of the military department concerned.
				(b)Enhancement of
			 travel and transportation for family members for travel incident to illness or
			 injury of membersSection 411h of title 37, United States Code,
			 is amended—
				(1)in subsection
			 (a), by striking paragraph (3);
				(2)by striking
			 subsection (c) and inserting the following new subsection (c):
					
						(c)The amount
				payable under subsection (a) for travel and transportation of a family member
				of a member of the uniformed services is the amount as follows:
							(1)During the
				180-day period beginning with the commencement of treatment of such member as
				described in subsection (a), $100 per day for not more than 5 days in each
				consecutive 30-day period during such 180-day period.
							(2)During the
				180-day period beginning at the end of the 180-day period covered by
				subparagraph (A), $100 per day for not more than 5 days in each consecutive
				60-day period during the 180-day period covered by this subparagraph.
							(3)After the 180-day
				period covered by subparagraph (B), $100 per day for not more than 5 days in
				each consecutive 90-day period
				thereafter.
							;
				and
				(3)in subsection
			 (d), by striking paragraph (3).
				4.Travel and
			 transportation allowance for members of the National Guard traveling long
			 distances for drill or annual training
			(a)AllowancesChapter
			 7 of title 37, United States Code, is amended by inserting after section 408
			 the following new section:
				
					408a.Travel and
				transportation allowances: members of the National Guard traveling
				long-distances for drill or annual training
						(a)Eligibility for
				reimbursementUnder regulations prescribed jointly by the
				Secretary of the Army and the Secretary of the Air Force, a member of a reserve
				component of the armed forces who travels more than 50 miles for drill or
				instruction, or annual training duty, under section 502 of title 32 shall be
				reimbursed by the applicable Secretary for the costs of such travel.
						(b)LimitationThe
				total reimbursement of a member for travel under subsection (a) may not exceed
				the cost of Government-procured commercial round-trip travel between the
				locations
				involved.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 7 of
			 such title is amended by inserting after the item relating to section 408 the
			 following new item:
				
					
						408a. Travel and transportation allowances: members of the
				National Guard traveling long-distances for drill or annual
				training.
					
					.
			
